Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was a clerk and chicken butcher in the employer’s retail poultry business. A delivery boy was also employed in the business. In making deliveries the boy used his own bicycle. A thief stole the bicycle and claimant, in attempting to recover it, slipped and fell. He has been given an award in compensation. From this happening appellants pursue very elaborate legal arguments that the award to the claimant for his injury should not stand. It is said, on one point, that the injuries “ did not arise out of and in the course of his employment ” and on another point that “ Claimant’s actions in going after the man who had the bicycle were not in furtherance of his employer’s interests ”. But the bicycle, owned personally by the claimant’s fellow employee, was used in the employer’s business and became a closely integrated instrument of the business and we would suppose that in protecting such an instrument and saving it from loss the employer’s interests were being served, or so it could be found factually by the board. If claimant had been protecting a fellow employee from assault on the job; or were saving from theft a personally owned tool or instrument being actually used in the employer’s *821work we would suppose that injury in such an undertaking would be covered under appropriate findings. We view this case in the same light. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, j?. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, p. 856.]